DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are at issue and are present for examination. 
Election/Restrictions

	Applicant's election without traverse of Group 1, Claims 1-6 and 11-19, to a mutant DNA polymerase having reverse transcriptase activity, in the paper of 7/6/2021, is acknowledged.  Applicant’s further election of the species Thermus thermophilus, in the paper of 7/6/2021, is acknowledged.  
Claims 7-10 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, filed 3/29/2021, are acknowledged.  Those references considered have been indicated as such.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-6, 11-19 dependent on) is indefinite in the exact characteristics of the claimed “mutant of a DNA polymerase”.  The basis of the indefiniteness is that applicant’s claim is confusing and unclear in the exact structural and functional properties required of the claimed “mutant”.  The basis of this is that applicant’s claim recites a mutant of a DNA polymerase having reverse transcriptase activity and a sequence of 12 specified amino acids.  While the claim appears to recite structural and functional characteristics of the DNA polymerase from which the “mutant” is derived, it is unclear as to any required structural and functional characteristics of the “mutant” itself.  
Thus in the interest of advancing prosecution, the claim is given its broadest reasonable interpretation of being drawn to a “mutant” of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino 
A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6, 11-19 are directed to all possible mutants of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 
A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation (see also above rejection under 112 second paragraph).
The specification only provide those representative species of those modified polymerases of SEQ ID NO:2, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these modified polymerases by any identifying structural characteristics or properties, for which no predictability of function is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
www.uspto.gov.

Claims 1-6, 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mutant DNA polymerase comprising the amino acid sequence of SEQ ID NO:2, does not reasonably provide enablement for any possible mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation (see also above rejection under 112 second paragraph).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claims 1-6, 11-19 are so broad as to encompass any possible mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation (see also above rejection under 112 second paragraph).  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of  mutants of DNA polymerases  

	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation, because the specification does not establish: (A) regions of the protein structure which 
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Healthcare Bio-sciences (WO 2007/143436 published 12/13/2007).
GE Healthcare Bio-sciences (WO 2007/143436) teaches a number of DNA polymerases from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.  The DNA polymerase from Spirochaeta Thermophila is a mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, 
A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, 
A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation.  GE Healthcare Bio-sciences (WO 2007/143436) teaches kits and compositions comprising the DNA polymerase from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-6, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-19 of U.S. Patent No. 11, 046,939. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 16-19 of U.S. Patent No. 11, 046,939 drawn to recombinant DNA polymerase having one or more amino acid substitutions to increase a total charge at a template DNA binding site, wherein the DNA polymerase is of Thermus aquaticus, Thermus thermophilus, or Thermus flavus, wherein the recombinant DNA polymerase does not have a 5'.fwdarw.3' exonuclease activity, wherein the recombinant DNA polymerase has a strand displacement activity, and wherein a template DNA binding site corresponds to amino acid positions 685 to 687 of the sequence as set forth in SEQ ID NO:1, and wherein the recombinant DNA .

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
9/29/2021

/Richard G Hutson/
Primary Examiner, Art Unit 1652